DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a battery comprising a positive electrode, a negative electrode comprising graphite and a sulfide solid electrolyte comprising Li2S-P2S5 and an electrolyte layer comprising a 1st solid electrolyte material comprising Li3YCl6 and further comprising a 2nd electrolyte layer comprising a 2nd sulfide solid electrolyte comprising Li2S-P2S5 in the reply filed on 11-18-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st solid electrolyte layer comprising Li6-3bMbX6 does not reasonably provide enablement for the 1st solid electrolyte layer comprising Li, M and X or LiaMbXy where a, b and y are each independently a value greater than 0.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The whole specification teaches this but specifically on page 2.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte layer comprising  LiaMbXy where M is Y, Mg, Ca, Sr, Ba, Zn, Sc, Al, Ga, Bi, Zr, Hf, Ti, Sn, Ta, Nb or mixtures thereof does not reasonably provide enablement for M to be at least one selected from the group consisting of metalloid elements and metal elements other than Li.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0042].
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the negative electrode layer including a negative electrode active material and a sulfide solid electrolyte comprising lithium sulfide and phosphorus sulfide, does not reasonably provide enablement for the negative electrode layer comprising any sulfide solid electrolyte material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 2nd electrolyte layer comprising a 2nd sulfide solid electrolyte comprising lithium sulfide and phosphorus sulfide, does not reasonably provide enablement for the 2nd electrolyte layer comprising any sulfide solid electrolyte material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because it is unclear where the sulfide solid electrolyte is positioned in regard to the negative active material.            Claim 2 is rejected because it is unclear what the upper range of the subscripts a, b and y consist of.            Claim 5 is rejected because the claim should cite “wherein the negative electrode including the sulfide solid electrolyte comprises…”.                       Claim 8 is rejected because it is unclear if the 2nd solid electrolyte layer including a 2nd sulfide solid electrolyte has to be the same or can be different than the sulfide solid electrolyte in the negative electrode layer. In addition, the phrase “a 2nd sulfide solid electrolyte” because there is no phrase citing “a 1st sulfide solid electrolyte”. This makes the claim vague and indefinite  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over
Nogami et al. (US 2016/0204467) in view of Kodama et al. (US 2017/0104245).
Nogami et al. discloses in [0060-0061 and 0093], a battery (10), comprising: a positive electrode layer (1); a first electrolyte layer (2a) includes a first solid electrolyte material containing a sulfide solid electrolyte layer; a second electrolyte layer (2b) includes a second solid electrolyte material comprising a complex hydride solid electrolyte material [teaches a solid electrolyte layer comprising a material including Li, M and X positioned between the positive and negative electrode] and a negative electrode (3) comprising graphite.  Nogami et al. teaches in [0067-0072], that the first solid electrolyte material includes LiBH4 and an alkali metal compound represented by MX, where M represents a lithium atom and X represents a halogen atom.  Therefore, the composition of the first solid electrolyte of Nogami comprises lithium, boron - at least one selected from the group consisting of metalloid elements and metal elements other than lithium; and at least one kind selected from the group consisting of chlorine, bromine, and iodine.  By Example, the complex solid electrolyte for electrolyte layer 2b can be LiBH4/LiI (Example 1 and Table 1) and the solid electrolyte for layer 2a can be Li2S-P2S5 (Example 1 and Table 1).
        Nogami et al. discloses the claimed invention as explained above except for teaching that the negative electrode comprising graphite also contains a sulfide solid electrolyte.                   Kodama et al. teaches in claim 1, a battery comprising a cathode layer, an anode layer comprising graphite, a solid electrolyte layer formed between the cathode layer and the anode layer and wherein the anode layer contains a sulfide solid electrolyte material.  Kodama et al. teaches in example 1, an anode comprising graphite. Kodama et al. teaches in [0056-0061], that the sulfide solid electrolyte material of the anode comprises Li2S-P2S5 and discusses that the anode layer containing a solid electrolyte material is to allow the anode layer with high ion conductivity.  Kodama et al. teaches in [0057, 0063, and 0067-0069], that the solid electrolyte layer contains a solid electrolyte material which may be a sulfide solid electrolyte material or may be an oxide solid electrolyte material.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the anode layer comprising graphite, a sulfide solid electrolyte material of the anode comprising Li2S-P2S5 because Kodama et al. teaches that adding the sulfide solid electrolyte material allows the anode layer with high ion conductivity.                                                   Conclusion
11.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Hama et al. (US 2011/0076570). Hama et al. teaches in [0079], a battery comprising a positive electrode active material layer; a negative electrode active material layer comprising graphite and Li2S-P2S5 and a solid state electrolyte layer comprising Li2S-P2S5.         Ohtomo et al. (US 2013/0164631).  Ohtomo et al. teaches in [0119 and example 1-2], a battery comprising a cathode comprising LiCoO2 coated with LiNbO3 and a solid electrolyte material comprising Li2S-P2S5; a negative electrode comprising graphite and the solid electrolyte material Li2S-P2S5 and an electrolyte layer comprising Li2S-P2S5.         Tsuchida et al. (US 2013/0177821).  Tsuchida et al. Teaches in [0110], a battery comprising LiCoO2 coated with LiNbO3 and a solid electrolyte material comprising Li2S-P2S5; a negative electrode comprising graphite and the solid electrolyte material Li2S-P2S5 and an electrolyte layer comprising Li2S-P2S5.        Uchiyama et al. (US 2016/0211519). Uchiyama et al. teaches in [0045] and figure 2, a lithium battery comprising a cathode, an anode and a solid electrolyte layer with a cathode comprises an active material which is coated with lithium niobate and a sulfide solid electrolyte; an anode active material comprising graphite and a sulfide solid electrolyte and a sulfide electrolyte layer between the cathode and the anode.
12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727